PER CURIAM.
The defendant appeals his convictions for the crimes of felony murder and robbery with a firearm, said robbery constituting the underlying felony for the murder conviction. We find no merit in the first six issues raised on appeal, and affirm in regard thereto. The seventh issue raised by Jarrett is his contention that he cannot be convicted of both felony murder and the underlying felony because of double jeopardy considerations. This latter issue currently is pending before the Florida Supreme Court. See Boler v. State, 654 So.2d 603 (Fla. 5th DCA 1995), rev. granted, 658 So.2d 989 (Fla.1995). We certify the same question for resolution: “May a defendant in Florida be separately convicted and sentenced for both felony murder and the qualifying felony even in the same prosecution?”
AFFIRMED IN PART; QUESTION CERTIFIED.
PETERSON, C.J., and COBB and W. SHARP, JJ., concur.